Case: 1:20-cr-00880 Document #: 21 Filed: 01/18/21 Page 1 of 1 PagelD #:57

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: USA v Maurice Barfield Case Number; 1:20-CR-00880

An appearance is hereby filed by the undersigned as attorney for:
Maurice Barfield

Attorney name (type or print): Derrick B. Reese
Firm: Reee Law Center, LLC

Street address: 734 Ridge Rd

City/State/Zip: Homewood, IL 60430

Bar ID Number: 6244296 Telephone Number: 708-914-4570

(See item 3 in instructions)

Email Address: db.reese@reeselawctr.com

Are you acting as lead counsel in this case? Yes [ No
Are you acting as local counsel in this case? Yes [| No
Are you a member of the court's trial bar? [| Yes No

If this case reaches trial, will you act as the trial attorney? Yes [ | No

If this is a criminal case, check your status. Retained Counsel

[ Appointed Counsel
lf appointed counsel, are you

[_] Federal Defender
[ | CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 01/17/21 -_
(L ——
Attorney signature: $/
(Use lectronic signature if the appearance form is filed electronically.)

Revised 8/1/2015

 
